Case 2:18-cv-02185-TLP-dkv Document 70 Filed 09/25/19 Page 1 of 2                      PageID 292



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


  JASON CUNNINGHAM, Individually and              )
  as Adult Natural Son and Sole Wrongful          )
  Death Beneficiary and Next of Kin, Affiant      )
  and Administraator Ad Litem and Personal        )
  Representative for Nancy Jane Lewelllyn,        )
  Deceased and Estate of Nancy Jane               )
  Lewellyn,                                       )
                                                  )
          Plaintiffs,                             )
                                                  )         No. 2:18-cv-02185-TLP-dkv
  v.                                              )
                                                  )         JURY DEMAND
  SHELBY COUNTY, SHERIFF WILLIAM                  )
  OLDHAM, ROBERT PASCHAL,                         )
  Individually and in his Official Capacity as    )
  a Shelby County Sheriff’s Deputy, and           )
  MARVIN WIGGINS, Individually and in             )
  his Official Capacity as a Shelby County        )
  Sheriff’s Deputy.                               )
                                                  )
         Defendants.                              )


         ORDER GRANTING REQUEST TO AMEND SCHEDULING ORDER


       Defendants Marvin Wiggins and Robert Paschal move to strike the trial date, the

 pretrial conference date, and the deadline for pretrial submissions scheduled in this matter.

 (ECF No. 69.) The Court construes Defendants’ motion to strike as a motion to amend the

 scheduling order (ECF No. 47). Because the Court finds that the reasons underpinning

 Defendants’ motion are well-taken, the Court GRANTS Defendants’ motion.

       Once the parties complete the limited discovery and brief the qualified immunity issue

 as the Court addressed in the limited scheduling order (ECF No. 68), the Court will schedule
Case 2:18-cv-02185-TLP-dkv Document 70 Filed 09/25/19 Page 2 of 2                       PageID 293



 new dates for the trial, the pretrial conference, and the deadline for pretrial submissions in a

 separate order, if necessary.

        SO ORDERED, this 25th day of September, 2019.

                                                s/ Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE




                                                2
